Case 17-17806        Doc 40     Filed 02/14/19     Entered 02/14/19 12:19:18          Desc         Page 1
                                                  of 4




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 17-17806
         Cynthia A Sylvia

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/12/2017.

         2) The plan was confirmed on 09/08/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/20/2018.

         5) The case was dismissed on 12/14/2018.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $19,867.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-17806      Doc 40     Filed 02/14/19        Entered 02/14/19 12:19:18                Desc         Page 2
                                                   of 4



 Receipts:

        Total paid by or on behalf of the debtor               $28,914.00
        Less amount refunded to debtor                              $0.00

 NET RECEIPTS:                                                                                   $28,914.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $3,000.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $1,634.88
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,634.88

 Attorney fees paid and disclosed by debtor:                 $1,000.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim       Principal       Int.
 Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
 CITY OF JOLIET                   Unsecured         160.00           NA              NA            0.00        0.00
 CREDIT ACCEPTANCE CORP           Secured             0.00          0.00            0.00           0.00        0.00
 FLAGSTAR BANK FSB                Secured             0.00          0.00            0.00           0.00        0.00
 HEIGHTS FINANCE                  Unsecured      3,995.58       4,172.98        4,172.98           0.00        0.00
 ILLINOIS TOLLWAY                 Unsecured      3,055.85       2,363.75        2,363.75           0.00        0.00
 INTERNAL REVENUE SERVICE         Priority      42,190.77     43,608.77        43,608.77      9,241.11         0.00
 INTERNAL REVENUE SERVICE         Unsecured      8,799.63     10,904.32        10,904.32           0.00        0.00
 JEFFERSON CAPITAL SYSTEMS        Unsecured         404.54        468.75          468.75           0.00        0.00
 LVNV FUNDING                     Unsecured         755.48      1,287.23        1,287.23           0.00        0.00
 NICOR GAS                        Unsecured      1,219.05         234.10          234.10           0.00        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured      1,679.43       2,099.05        2,099.05           0.00        0.00
 PRESENCE HEALTH                  Unsecured         325.57        325.57          325.57           0.00        0.00
 QUANTUM3 GROUP                   Secured       46,129.32     46,129.32        46,129.32      9,951.14    2,039.38
 QUANTUM3 GROUP                   Secured             0.00          0.00            0.00           0.00        0.00
 SANTANDER CONSUMER USA DBA C     Unsecured      2,535.17           0.20            0.20           0.00        0.00
 VILLAGE OF PLAINFIELD            Unsecured         100.00           NA              NA            0.00        0.00
 VILLAGE OF ROCKDALE              Unsecured         200.00           NA              NA            0.00        0.00
 PERSONAL FINANCE                 Unsecured      6,827.51            NA              NA            0.00        0.00
 IMPERIAL ROOFING                 Unsecured         797.00           NA              NA            0.00        0.00
 LOYOLA UNIVERSITY MEDICAL CEN    Unsecured         348.00           NA              NA            0.00        0.00
 AMO RECOVERIES                   Unsecured         183.60           NA              NA            0.00        0.00
 ATI PHYSICAL THERAPY             Unsecured         878.15           NA              NA            0.00        0.00
 CAPITAL ACCOUNTS/SCOTT BEALLIS   Unsecured         154.00           NA              NA            0.00        0.00
 CITY OF CHICAGO DEPARTMENT OF    Unsecured         200.00           NA              NA            0.00        0.00
 COMCAST/CREDIT MANAGEMENT        Unsecured         438.97           NA              NA            0.00        0.00
 CONVERGENT OUTSOURCING/TMOB      Unsecured         309.30           NA              NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-17806      Doc 40         Filed 02/14/19    Entered 02/14/19 12:19:18                Desc       Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim         Claim        Principal       Int.
 Name                                 Class   Scheduled      Asserted      Allowed         Paid          Paid
 CREDITORS DISCOUNT & AUDIT/LIN   Unsecured         244.20           NA           NA             0.00        0.00
 AT&T/ERC                         Unsecured      1,108.81            NA           NA             0.00        0.00
 SHELLPOINT MORTGAGE SERVICING    Secured             0.00          0.00         0.00            0.00        0.00
 SHELLPOINT MORTGAGE SERVICING    Secured        3,047.49       3,047.49     3,047.49       3,047.49         0.00
 UNITED STUDENT AID FUNDS         Unsecured           0.00          0.00         0.00            0.00        0.00


 Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                  $0.00
       Mortgage Arrearage                                 $3,047.49          $3,047.49                  $0.00
       Debt Secured by Vehicle                           $46,129.32          $9,951.14              $2,039.38
       All Other Secured                                      $0.00              $0.00                  $0.00
 TOTAL SECURED:                                          $49,176.81         $12,998.63              $2,039.38

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00                  $0.00
        Domestic Support Ongoing                              $0.00               $0.00                  $0.00
        All Other Priority                               $43,608.77           $9,241.11                  $0.00
 TOTAL PRIORITY:                                         $43,608.77           $9,241.11                  $0.00

 GENERAL UNSECURED PAYMENTS:                             $21,855.95                  $0.00               $0.00


 Disbursements:

        Expenses of Administration                             $4,634.88
        Disbursements to Creditors                            $24,279.12

 TOTAL DISBURSEMENTS :                                                                         $28,914.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-17806        Doc 40      Filed 02/14/19     Entered 02/14/19 12:19:18            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/14/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
